Exhibit 10.1

EMPLOYMENT AGREEMENT

This AGREEMENT, dated and effective as of February 8, 2010, by and between
SolarWinds Worldwide, LLC, a Delaware Limited Liability Company (the “Company”),
and Michael Berry (the “Employee”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

1. Position and Duties.

(a) Effective February 16, 2010 (the “Effective Date”), the Employee will be
employed by the Company, on a full-time basis, and effective March 1, 2010 shall
serve as its Senior Vice President and Chief Financial Officer. The Employee
shall report to the Company’s Chief Executive Officer, or such other executive
as designated by the CEO or any other member of the management team to which the
Employee reports (hereinafter referred to as the “Managing Executive”).

(b) The Employee agrees to perform the duties of Employee’s position and such
other duties as may reasonably be assigned to the Employee from time to time.
The Employee also agrees that, while employed by the Company, the Employee will
devote substantially all of Employee’s business time and efforts to the
advancement of the business and interests of the Company and its subsidiaries
and to the discharge of Employee’s duties and responsibilities for them.
Notwithstanding the above, the Employee shall be permitted, to the extent such
activities do not in the aggregate materially interfere with the performance by
the Employee of Employee’s duties and responsibilities hereunder to; (i) manage
Employee’s personal, financial and legal affairs; and (ii) serve on civic,
educational, philanthropic or charitable boards or committees ; and (iii) serve
on any other corporate board or committee as long as such board or committee is
disclosed to the Company and does not cause a conflict of interest with
Employee’s duties at the Company.

2. Compensation and Benefits. During Employee’s employment, as compensation for
all services performed by the Employee for the Company and its subsidiaries, the
Company will provide the Employee the following pay and benefits:

(a) Base Salary. The Company will pay Employee a base salary at the rate of
Three Hundred Twenty Five Thousand Dollars ($325,000) per year (“Base Salary”),
payable in accordance with the regular payroll practices of the Company and
shall be reviewed annually and shall be subject to increase from time to time by
the Company in its discretion.

(b) Bonus Compensation. During employment, the Employee shall be eligible for a
bonus, paid on a quarterly basis, targeted at $200,000 annually based on the
attainment of certain quarterly corporate and individual performance objectives
mutually agreed upon in advance by the Employee and the Managing Executive. All
payments under this section 2(b) will be made in accordance with the regular
payroll practices of the Company, but in no event after March 15 following the
calendar year in which the bonus is earned.

 

1



--------------------------------------------------------------------------------

(c) Stock Options. At the first meeting of the Board following the Effective
Date, it will be recommended that the Company grant the Employee an option to
purchase 300,000 shares of common stock of the Company, at an exercise price
equal to the Fair Market Value (as such term is defined in the Company’s Stock
Plan) on the date of grant. The terms of the options are set out in the
Company’s Stock Option Plan. Employee will have twelve (12) months from the date
of termination of his employment for any reason to exercise any vested stock
options, but in no event later than the expiration of the term of the option.

(d) Participation in Employee Benefit Plans and Vacation Policies. The Employee
will be entitled to participate in all employee benefit plans and vacation
policies in effect for employees of the Company. The Employee’s participation
will be subject to the terms of the applicable plan documents and generally
applicable Company policies.

(e) Business Expenses. The Company will pay or reimburse the Employee for all
reasonable business expenses incurred or paid by the Employee in the performance
of Employee’s duties and responsibilities for the Company. Reimbursements shall
be subject to such reasonable substantiation and documentation as the Company
may specify from time to time.

(f) Relocation Expenses. The Company will pay the Employee a relocation bonus of
$100,000, less applicable withholdings, upon the Employee’s establishment of
permanent residency in Austin, Texas, subject to the Employee’s continued
employment with the Company on the payment date. This relocation bonus is
intended to offset certain costs expected to be incurred by the Employee in the
Employee’s move from Dallas, Texas to Austin, Texas. In the event the Employee
voluntarily leaves Employment with the Company prior to 12 months (other than as
a result of an event of Change of Control) from the date of the Employee’s
relocation to Austin, Texas, the Employee will repay a pro rata portion of the
relocation bonus. The Company will also allow the Employee to use the Company’s
corporate apartment in Austin, Texas for the duration of Employee’s employment
by the Company beginning on the Effective Date and ending on August 1, 2010, the
date by which Employee shall establish permanent residency in Austin, Texas.

3. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of the Employee’s employment
with the Company, the Company agrees to provide the Employee with Confidential
Information, as defined below, and the Employee may develop Confidential
Information on behalf of the Company. The Employee agrees that Employee will not
use or disclose to any Person (except as required by applicable law or for the
proper performance of the Employee’s regular duties and responsibilities for the
Company) any Confidential Information obtained by the Employee incident to the
Employee’s employment or any other association with the Company or any of its
subsidiaries. The Employee understands that this restriction shall continue to
apply after the Employee’s employment terminates, regardless of the reason for
such termination.

(b) Protection of Documents. All material documents, records, software and
files, in any media of whatever kind and description, relating to the business
of the Company and its subsidiaries, and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by the Employee shall be the
sole and exclusive property of the Company. The Employee agrees to safeguard all
Documents and to surrender to the Company, at the time the Employee’s employment
terminates or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Employee’s possession or control.

 

2



--------------------------------------------------------------------------------

(c) Non-Competition. The Company agrees to provide Employee with Confidential
Information which, if disclosed, would assist in competition against the Company
and that the Employee will also generate goodwill for the Company in the course
of the Employee’s employment. Therefore, the Employee agrees that the following
restrictions on the Employee’s activities during and after the Employee’s
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company:

(i) While the Employee is employed by the Company the Employee shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise (collectively, a “Competitive Role”),
actively compete with the Company or any of its subsidiaries or undertake any
planning for any business that is Competitive (as defined in the Company’s in
the Company’s Proprietary Invention Agreement) with the Company or its
subsidiaries.

(ii) The Employee agrees that during the twelve (12) months immediately
following Employee’s resignation of employment or during six (6) months
following an involuntary termination of the Employee’s employment without Cause,
the Employee will not, directly or through any other Person, (A) hire any
employee of the Company or any of its subsidiaries or seek to persuade any
employee of the Company or any of its subsidiaries to discontinue employment,
(B) solicit or encourage any customer of the Company or any of its subsidiaries
or independent contractor providing services to the Company or any of its
subsidiaries to terminate or diminish its relationship with them or (C) seek to
persuade any customer or active prospective customer of the Company or any of
its subsidiaries to conduct with anyone else any business or activity that such
customer or prospective customer conducts or could reasonably be expected to
conduct with the Company or any of its subsidiaries at that time.

(d) In signing this Agreement, the Employee gives the Company assurance that the
Employee has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed on the Employee under this
Section 3. The Employee agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
subsidiaries and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The Employee
further agrees that, were the Employee to breach any of the covenants contained
in this Section 3, the damage to the Company and its subsidiaries would be
irreparable. The Employee agrees that the Company, in addition to any other
remedies available to it, shall be entitled to apply for injunctive relief in a
court of appropriate jurisdiction. The Employee and the Company further agree
that, in the event that any provision of this Section 3 is determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, the court may modify and enforce the covenant to the extent it
believes to be reasonable under the circumstances. It is also agreed that each
of the Company’s subsidiaries shall have the right to enforce all of the
Employee’s obligations to that subsidiary under this Agreement, including
without limitation pursuant to this Section 3.

 

3



--------------------------------------------------------------------------------

4. Termination of Employment. The Employee’s employment under this Agreement
shall continue until terminated pursuant to this Section 4.

(a) The Company may terminate the Employee’s employment for Cause following at
least thirty (30) days advance written notice to the Employee setting forth in
reasonable detail the nature of the Cause. For purposes of this Agreement,
“Cause” means any of the following: (i) the Employee’s continued substantial
violations of Employee’s employment duties or willful disregard of commercially
reasonable and lawful directives from the Managing Executive, after Employee has
received a written demand for performance from the Managing Executive that sets
forth the factual basis for the Company’s belief that Employee has not
substantially performed Employee’s duties or willfully disregarded directives
from the Managing Executive; (ii) the Employee’s moral turpitude, dishonesty or
gross misconduct in the performance of Employee’s duties or which has materially
and demonstrably injured the finances or future business of the Company or any
of its subsidiaries as a whole; (iii) the Employee’s material breach of this
Agreement; or (iv) the Employee’s conviction of, or confession or plea of no
contest to, any felony or any other act of fraud, misappropriation,
embezzlement, or the like involving the Company’s property; provided, however,
that no such act or event described in clauses (i) and (iii) of this paragraph
(a) shall constitute Cause hereunder if the Employee has fully cured such act or
event during the applicable thirty (30) day notice period.

(b) This Agreement shall automatically terminate in the event of Employee’s
death during employment. No severance pay or other separation benefits will be
paid in the event of such termination due to death except that Employee’s
beneficiaries shall be entitled to receive any accrued Base Salary, any bonus
compensation to the extent earned, any vested deferred compensation or Stock
Options (other than pension plan or profit-sharing plan benefits which will be
paid in accordance with the applicable plan), any benefits under any plans of
the Company in which Employee is a participant to the full extent of Employee’s
rights under such plans, any accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination. In the event the Employee becomes disabled during
employment and, as a result, is unable to continue to perform substantially all
of Employee’s duties and responsibilities under this Agreement for a consecutive
period of twelve (12) weeks, the Company will continue to pay the Base Salary to
Employee and benefits in accordance with Section 2(d) above during such period.
If the Employee is unable to return to work after twelve (12) consecutive weeks
of disability, the Company may terminate the Employee’s employment, upon notice
to the Employee. No severance pay or other separation benefits will be paid in
the event of such termination due to disability. If any question shall arise as
to whether the Employee is disabled to the extent that the Employee is unable to
perform substantially all of Employee’s duties and responsibilities for the
Company, the Employee shall, at the Company’s request, and at the Company’s
expense, submit to a medical examination by a physician selected by the Company
to whom the Employee’s guardian, if any, has no reasonable objection to
determine whether the Employee is so disabled and such determination shall for
the purposes of this Agreement be conclusive of the issue. If such a question
arises and the Employee fails to submit to the requested medical examination,
the Company’s determination of the issue shall be binding on the Employee.

 

4



--------------------------------------------------------------------------------

(c) Either the Company or Employee may terminate Employee’s employment “at
will,” for any reason, at any time, without cause or notice. However, provided
that Employee has been employed for at least ninety (90) days at the time of
such termination, in the event of termination of the Employee’s employment by
the Company other than for Cause or in the event of a Constructive Termination,
the Employee shall be entitled to receive: (i) a lump sum cash severance amount
equivalent to twelve (12) months of Employee’s then current annual salary, less
applicable deductions, to be paid within sixty (60) days from the Employee’s
termination of employment or such later time required by this Agreement;
(ii) any earned but unpaid bonus payment; (iii) reimbursement of the health and
dental care continuation premiums for Employee and Employee’s dependents
incurred by Employee (after taking into account any available government subsidy
for such payments) to effect continuation of health and dental insurance
coverage for Employee and Employee’s dependents on the same basis as active
employees, for a period of twelve (12) months from the date of such termination,
to the extent that Employee is eligible for and elects continuation coverage
under COBRA; and (iv) any accrued and unused vacation pay payable within twenty
one (21) calendar days of the termination date (subject to required
withholding). Any obligation of the Company to provide the Employee severance
payments under this Section 4(c) is conditioned, however, upon the Employee
signing and not revoking a release of claims in the form provided by the Company
and reasonably acceptable to Employee that becomes effective no later than
seventy-four (74) days following the Employee’s termination date or such earlier
date required by the release agreement (such deadline, the “Release Deadline”).
If the release does not become effective by the Release Deadline, the Employee
will forfeit any rights to severance payments under this Section 4(c). In no
event will severance payments or benefits be paid or provided until the release
actually becomes effective. In the event the termination occurs at a time during
the calendar year where the release could become effective in the calendar year
following the calendar year in which the Employee’s termination occurs, then any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation (as defined below) will be paid or provided on the first
payroll date to occur during the calendar year following the calendar year in
which such termination occurs, or, if later, the later of (i) the Release
Deadline, or (ii) the Deferred Compensation Delayed Payment Date (as defined in
Section 7 below).

(d) In the event of termination of the Employee’s employment by the Company for
Cause or the Employee’s voluntary resignation, the Company will pay the Employee
any Base Salary earned but not paid through the date of termination, any earned
but unpaid bonus, and pay for any vacation time accrued but not used to that
date. The Company shall have no obligation to the Employee for unearned bonus or
severance payments.

(e) In the event that the Company, without Employee’s express written consent,
shall materially reduce the powers and duties of employment of Employee
resulting in a material decrease in the responsibilities of Employee, materially
reduce the pay of Employee (for these purposes a reduction of Executive’s base
compensation by 10% or less will not be considered material), fail to provide
directors and officers liability insurance covering Employee during the term of
his employment (which failure would be a material breach of this agreement) or
require a material change in the geographic location of Employee’s primary work
facility or location, and due to such act or event Employee terminates his
employment with the Company within thirty (30) days following the expiration of
any Company cure period (discussed below) following the occurrence of one or
more of such acts or events, such termination by Employee shall be deemed to be
a “Constructive Termination”; provided, however, that a relocation of less than
fifty (50) miles from the Company’s corporate headquarters in Austin, Texas will
not be considered a material change in geographic location and thus a
termination by Employee for this reason shall not be construed as a Constructive
Termination; and provided further, that Employee may not resign for Constructive
Termination unless Employee first provides the Company with written notice of
the acts or events constituting the grounds for “Constructive Termination”
within ninety (90) days of the initial existence of the grounds for
“Constructive Termination” and a reasonable cure period of not less than thirty
(30) days following the date of such notice, and such grounds for “Constructive
Termination” have not been cured during such cure period.

 

5



--------------------------------------------------------------------------------

(f) Except for any right the Employee may have under the federal law known as
“COBRA” to continue participation in the Company’s group health and dental
plans, and subject to Section 4(c)(iii) above, benefits shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of the Employee’s employment, without regard to any continuation of
base salary or other payment to the Employee following termination.

(g) Provisions of this Agreement shall survive any termination if so provided in
this Agreement or if necessary to accomplish the purposes of other surviving
provisions, including without limitation the Employee’s obligations under
Section 3 of this Agreement, with the exception of Section 3(c)(i), which
obligations do not survive termination. The obligation of the Company to make
payments to the Employee under this Section 4 is expressly conditioned upon the
Employee’s continued full performance of the obligations under Section 3 hereof
that survive the termination of Employee’s employment. Upon termination by
either the Employee or the Company, all rights, duties and obligations of the
Employee and the Company to each other shall cease, except as otherwise
expressly provided in this Agreement.

5. Change of Control Benefits. “Change of Control” shall be defined as a
transaction or series of transactions where the shareholders of the Company
immediately preceding such transaction own, following such transaction, less
than 50% of the voting securities of the Company. Provided however, that a
firmly underwritten public offering of the Common Stock shall not be deemed a
Change of Control. In the event of termination of the Employee’s employment by
the Company other than for Cause or in the event of a Constructive Termination,
in each case upon or during the twelve (12) month period after the effective
date of a Change of Control, all of Employee’s remaining unvested shares from
all of Employee’s then-outstanding option grants shall immediately and fully
vest as of the date of such termination, and the Employee shall receive the
consideration set forth in sections 4(c) and 4(d) hereof.

6. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 6, would be subject to the excise tax imposed by Code Section 4999 (the
“Excise Tax”), then the Employee’s severance benefits will be either:
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such severance benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee on an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Code Section 4999. If a reduction in the severance and other
benefits constituting “parachute payments” is necessary so that no portion of
such severance benefits is subject to the Excise Tax, the reduction shall occur
in the following order: (1) reduction of the cash severance payments;
(2) cancellation of accelerated vesting of the Employee’s equity awards; and
(3) reduction of continued employee benefits. In the event that acceleration of
vesting of the Employee’s equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Employee’s equity awards. Unless the Company and the Employee otherwise agree in
writing, any determination required under this Section 6 will be made in writing
by an independent firm selected by the Company with the consent of Employee,
which consent shall not be unreasonably withheld, delayed or conditioned (the
“Firm”), immediately prior to the change of control, whose determination will be
conclusive and binding upon the Employee and the Company for all purposes. For
purposes of making the calculations required by this Section 6, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Company and the Employee will furnish to the
Firm such information and documents as the Firm may reasonably request in order
to make a determination under this Section 6. The Company will bear all costs
the Firm may reasonably incur in connection with any calculations contemplated
by this Section 6.

 

6



--------------------------------------------------------------------------------

7. Section 409A. The foregoing provisions are intended to comply with the
requirements of Code Section 409A and the final regulations and official
guidance promulgated thereunder (“Section 409A”) so that none of the payments
and benefits to be provided hereunder will be subject to the additional penalty
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. The Company agrees to work together with the Employee in good
faith to consider any and all amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax, interest penalty or accelerated income
recognition prior to actual payment to the Employee under Section 409A.
Notwithstanding anything to the contrary in this Agreement, no severance
payments or severance benefits payable to the Employee upon termination of
employment, if any, when considered together with any other severance payments
or separation benefits that are considered deferred compensation under
Section 409A (“Deferred Compensation”) will be payable until the Employee has a
“separation from service” within the meaning of Section 409A. Further, if at the
time of the Employee’s termination of employment, the Employee is a “specified
employee” within the meaning of Section 409A, payment of such Deferred
Compensation will be delayed to the extent necessary to avoid the imposition of
the additional tax imposed under Section 409A, which generally means that the
Employee will receive payment on the first payroll date that occurs on or after
the date that is six (6) months and one (1) day following the Employee’s
termination of employment, or the Employee’s death, if earlier (the “Deferred
Compensation Delayed Payment Date”).

8. Indemnification and Insurance. The Company and Employee will enter into a
Indemnification Agreement for Employee’s Benefit as approved by the Company’s
Board of Directors and will maintain Director and Officers liability insurance
for Employee during his Employment and for a reasonable time thereafter as
permitted by the Company’s Director and Officer Insurance Policy.

 

7



--------------------------------------------------------------------------------

9. Definitions. For purposes of this Agreement, the following definitions apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

“Confidential Information” means matters relating to the financial condition,
results of operations, business, properties, assets, liabilities or future
prospects of the Company and its subsidiaries. Confidential Information does not
include information that enters the public domain, other than through the
Employee’s breach of the Employee’s obligations under this Agreement.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

10. Conflicting Agreements. The Employee hereby represents and warrants that the
Employee’s signing of this Agreement and the performance of the Employee’s
obligations under it will not breach or be in conflict with any other agreement
to which the Employee is a party or are bound and that the Employee is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Employee’s obligations under this
Agreement.

11. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

12. Assignment. Neither the Employee nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other. This Agreement shall inure to the
benefit of and be binding upon the Employee and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.

13. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Miscellaneous. This Agreement sets forth the entire agreement between the
Employee and the Company and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Employee’s employment. This Agreement may not be
modified or amended, and no breach shall be deemed to be waived, unless agreed
to in writing by the Employee and an expressly authorized representative of the
Board. The headings and captions in this Agreement are for convenience only and
in no way define or describe the scope or content of any provision of this
Agreement. This Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.

 

8



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Texas without regard to the conflict of laws
principles thereof.

16. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to the Company at its principal place of
business, attention of the General Counsel or in the case of the Employee, at
the Employee’s last known address on the books of the Company (or to such other
address as either party may specify by notice to the other actually received).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SOLARWINDS WORLDWIDE, LLC     By:  

/s/ Kevin B. Thompson

   

/s/ Michael J. Berry

Name:   Kevin B. Thompson     Michael J. Berry Title:   President, COO & CFO    

 

9